                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ANTHONY D. THOMAS,

                      Petitioner,                   Case No. 1:21-cv-422

v.                                                  Honorable Robert J. Jonker

JODI DEANGELO,

                      Respondent.
____________________________/

                                    ORDER OF TRANSFER

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254.

Venue in habeas corpus actions is governed by 28 U.S.C. § 2241. That statute allows a petition to

be filed either in the district where the petitioner is in custody or in the district in which the

petitioner was convicted. 28 U.S.C. § 2241(d). Petitioner Anthony D. Thomas is incarcerated

with the Michigan Department of Corrections at the Woodland Correctional Facility (WCC) in

Whitmore Lake, Livingston County, Michigan.

               Petitioner is serving sentences imposed by three different state circuit courts: a

sentence of 13 years, 6 months to 23 years imposed by the Ingham County Circuit Court on April

13, 2011, following Petitioner’s guilty plea to second-degree murder; a sentence of 1 year, 5

months to 2 years, 6 months imposed by the Lenawee County Circuit Court following Petitioner’s

guilty plea to attempted assault of a prison employee; and a sentence of 3 years, 4 months to 15

years imposed by the Ionia County Circuit Court following Petitioner’s guilty plea to third-degree

arson. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber= 798792 (visited

May 21, 2021). The sentences are consecutive. The conviction Petitioner is challenging by way
of this petition is his conviction for attempted assault of a prison employee in Lenawee County

Circuit Court. (Pet., ECF No. 1, PageID.2.)

               Both Livingston and Lenawee counties are located in the Eastern District of

Michigan. 28 U.S.C. § 102(a). Venue, therefore, lies in that district, not in the Western District

of Michigan. Accordingly,

               IT IS ORDERED that this case is hereby transferred to the United States District

Court for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a).



Dated:   May 25, 2021                               /s/ Ray Kent
                                                     Ray Kent
                                                     United States Magistrate Judge




                                                2
